Order, Supreme Court, New York County (Salvador Collazo, J.), entered June 16, 1994, which (1) denied plaintiff’s motion for a preliminary injunction prohibiting defendants from proceeding with the opening of two high schools in leased office space until defendants complied with certain notice provisions and environmental requirements, and (2) granted defendants’ cross-motion to consolidate the two actions and convert them into a CPLR article 78 proceeding, and thereupon dismissed the proceeding as untimely, unanimously affirmed, without costs.
As the renovation of the premises is neither new construction nor an addition to an educational facility, Public Authorities Law § 1731 requirements for notice, public hearings, and the filing of a site plan are inapplicable herein. We also note that this proceeding is time-barred by the four-month statute of limitations (CPLR 217; Solnick v Whalen, 49 NY2d 224; New York City Health & Hosps. Corp. v McBarnette, 84 NY2d 194; see, 416 NY St L Dig 1 [Aug. 1994]). Concur—Ellerin, J. P., Kupferman, Asch, Nardelli and Tom, JJ.